DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 in the reply filed on August 17, 2021 is acknowledged. Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 8, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Grabenkort (US 5,779,668) in view of Mauro (WO 2014/080430), submitted by Applicant in an IDS.
Regarding claim 1, Gabenkort discloses a device (see Figs. 11-13) for aseptic delivery of biological material from a vial 182, the device comprising: a tubular barrel 110 including a receiving end to accept a portion of the vial within the tubular barrel (see Fig. 11, end into which vial is placed), and a dispensing end opposite the receiving end (see Fig. 11); and a dispersion funnel assembly 134 configured to connect to the vial, and to be at least partially disposed within the tubular barrel (see Fig. 11), the dispersion funnel assembly having an open configuration to disperse the biological material from the vial into the tubular barrel between the dispersion funnel assembly and the dispensing end (see Fig. 11), and a closed configuration to force the dispersed biological material out of the barrel when the dispersion funnel assembly is moved toward the dispensing end of the tubular barrel (see Figs. 12-13). 
Gabenkort does not disclose the device comprising a filter assembly fluidly connected to the dispensing end of the tubular barrel, the dispersion of the biological material from vial into the tubular barrel being between the dispersion funnel assembly and the filter assembly, the closed configuration forcing the dispersed biological material through the filter assembly. 
Mauro discloses that it is well known to have a filter 40 at the end of a delivery syringe/tubular barrel (see para. 36). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a filter at the end of the tubular barrel, as disclosed by Mauro, in order to filter unwanted debris/clumps from the biological fluid. This positioning would result in the dispersion of the biological material from vial into the tubular barrel being between the dispersion funnel assembly and the filter assembly as well as the closed configuration forcing the dispersed biological material through the filter assembly.
Regarding claim 8, teachings of Gabenkort and Mauro are described above and Gabenkort further discloses the device further including a vial engagement assembly 150 connected to the tubular barrel at the receiving end (see Fig. 11), the vial engagement assembly configured to selectively engaged a plurality of threads 188 along a portion of a length of the vial (see Figs. 11, 14). 
Regarding claim 9, Gabenkort discloses a system for aseptic storage and delivery of biological material (see Figs. 11-13),  the system comprising: a vial 182 including: a tubular body 183 to contain the biological material until delivery (see Fig. 11); a vial input port (see port adjacent plunger 185); a pressure activated vial output port (see Fig. 11, pressure from plunger activates output port to allow fluids through luer nozzle 192); and a delivery device configured to connect to the vial to deliver the biological material (see Figs. 11-13), the delivery device including:  a tubular barrel 110 including a receiving end to accept a portion of the vial including the output port within the tubular barrel (see Fig. 11, end into which vial is placed), and a dispensing end opposite the receiving end (see Fig. 11); and a dispersion funnel assembly 134 configured to connect to the output port of the vial, and to be at least partially disposed within the tubular barrel (see Fig. 11), the dispersion funnel assembly having an open configuration to disperse the biological material from the vial into the tubular barrel between the dispersion funnel assembly and the dispensing end (see Fig. 11), and a closed configuration to force the dispersed biological material out of the barrel when the dispersion funnel assembly is moved toward the dispensing end of the tubular barrel (see Figs. 12-13). 
Gabenkort does not disclose the device comprising a filter assembly fluidly connected to the dispensing end of the tubular barrel, the dispersion of the biological material from vial into the tubular barrel being between the dispersion funnel assembly and the filter assembly, the closed configuration forcing the dispersed biological material through the filter assembly. 
Mauro discloses that it is well known to have a filter 40 at the end of a delivery syringe/tubular barrel (see para. 36). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a filter at the end of the tubular barrel, as disclosed by Mauro, in order to filter unwanted debris/clumps from the biological fluid. This positioning would result in the dispersion of the biological material from vial into the tubular barrel being between the dispersion funnel assembly and the filter assembly as well as the closed configuration forcing the dispersed biological material through the filter assembly.
Regarding claim 14, teachings of Gabenkort and Mauro are described above and Gabenkort further discloses a portion of a length of the tubular body of the vial includes a plurality of threads 188 (see Figs. 11, 14), and the delivery device further includes a vial engagement assembly 150 connected to the tubular barrel at the receiving end, the vial engagement assembly configured to selectively engage the plurality of threads (see Figs. 11, 14). 

Allowable Subject Matter
Claims 2-4 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art found is Gabenkort and Mauro, which do not disclose the required configurable selection of the states of the filter medium. In Applicant’s invention, the open state may be employed during washing of the biological material and dispersal of the cells into the tubular barrel, the bypass state may be employed during delivery of the biological material to the patient, and the closed state may be employed prior to use of the delivery device to protect the filter medium (see para. 84 of the Specification). As the device/system disclosed by Gabenkort and Mauro is merely for mixing and delivery, one of ordinary skill in the art would not be motivated to add the open state absent glancing into Applicant’s specification. 
Claims 5-7 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art found is Gabenkort and Mauro, which do not disclose the compressible seal or the open and closed configurations. Gabenkort discloses dispersion funnel 150, 134, with inner funnel 150 and outer funnel 134, though these funnels are up against each other due to the required connection between funnel 134 to vial 182 via funnel 150, with openings on the top and bottom of each in order to allow for fluids to go through all three parts. One of ordinary skill in the art would not be motivated to add a compressible seal with the open and closed configurations, as such a seal would interfere with the connections between the tight connection required between funnel 150 and 134, which promotes sterility due to funnel 150’s direct position within funnel 134, and travel of fluid between the funnels 134 and 150 is desirable in order to move fluids into the tubular barrel, and this fluid movement into the tubular barrel from funnel 134 is already controlled via longitudinal slit 141 of funnel 134.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Carpenter et al. (US 2003/0069543), disclosing a sterile aspiration/reinjection system for aspirating, filtering, treating, and reinjecting a bodily fluid.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIANA ZIMBOUSKI/               Primary Examiner, Art Unit 3781